        Case 3:20-cv-00215-KRG Document 59-1 Filed 10/26/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                :
JIM BOGNET, et al.,                             :
                                                :
                          Plaintiffs,           :                No. 3:20-cv-215-KRG
                                                :
           v.                                   :
                                                :
KATHY BOOCKVAR, in her capacity as Secretary of :
the Commonwealth of Pennsylvania, et al.,       :
                                                :
                          Defendants.           :
                                                :

 DECLARATION OF ROBERT A. WIYGUL IN SUPPORT OF DEFENDANT KATHY
   BOOCKVAR’S RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
                 TEMPORARY RESTRAINING ORDER

       I, Robert A. Wiygul, declare that:

       1.      I am a shareholder of the law firm of Hangley Aronchick Segal Pudlin & Schiller,

counsel for Defendant, Kathy Boockvar, in her capacity as Secretary of the Commonwealth of

Pennsylvania, in this action. I make this declaration in support of Defendants’ Response in

Opposition to Plaintiffs’ Motion for Temporary Restraining Order.

       2.      I was counsel for Secretary Boockvar in Crossey v. Boockvar, 266 MD 2020 (Pa.

Commw. Ct.). Attached as Exhibit 1 and 2, respectively, are true and correct copies of a List of

Exhibits Admitted into Evidence at the Evidentiary Hearing in Crossey v. Boockvar, 266 MD

2020 (Pa. Commw. Ct.), and Petitioner’s Exhibit 6 admitted in that hearing, which is a copy of

the Letter from Thomas J. Marshall, USPS, to Secretary Kathy Boockvar dated July 29, 2020.

       3.      Attached as Exhibit 3 is a true and correct copy of an Application for Leave to

Intervene filed July 27, 2020, in Pennsylvania Democratic Party, et al., v. Boockvar, 467 MD

2020 (Pa. Commw. Ct.).
        Case 3:20-cv-00215-KRG Document 59-1 Filed 10/26/20 Page 2 of 2




        4.     Attached as Exhibit 4 is a true and correct copy of an Application for Intervention

filed May 11, 2020, in Crossey v. Boockvar, No. 266 MD 2020 (Pa. Commw. Ct.).

        5.     Attached as Exhibit 5 is a true and correct copy of a Reply in Support of

Emergency Application for Stay Pending Disposition of a Petition for Writ of Certiorari filed

October 6, 2020, in Republican Party of Pennsylvania v. Boockvar, No.20A54 (U.S.).

        6.     Attached as Exhibit 6 is a true and correct copy of an Order entered by the

Pennsylvania Supreme Court on September 24, 2020, in Pennsylvania Democratic Party v.

Boockvar, No. 133 MM 2020 (Pa.).

        7.     Attached as Exhibit 7 is a true and correct copy of a Petition for Declaratory and

Injunctive Relief filed April 22, 2020, in Crossey v. Boockvar, No. 266 MD 2020 (Pa. Commw.

Ct.).

        8.     Attached as Exhibit 8 is a true and correct copy of an Amended Petition for

Declaratory and Injunctive Relief filed July 13, 2020, in Crossey v. Boockvar, No. 266 MD 2020

(Pa. Commw. Ct.).

        9.     Attached as Exhibit 9 is a true and correct copy of a Chart of County Absentee or

Mail-in Ballots marked Respondents Ex. R-02, which was admitted into Evidence at the

Evidentiary Hearing in Crossey v. Boockvar, No. 266 MD 2020 (Pa. Commw. Ct.).

        10.    Attached as Exhibit 10 is a true and correct copy of the Republican Party of

Pennsylvania’s Supplemental Brief filed on September 8, 2020, in Pennsylvania Democratic

Party v. Boockvar, No. 133 MM 2020 (Pa.).

        I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 26, 2020.

                                               /s/ Robert A. Wiygul
